Citation Nr: 0734201	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-24 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee patellar 
tendonitis.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee patellar 
tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
right and left knee patellar tendonitis and assigned separate 
10 percent disability ratings, effective June 27, 2003.  

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the San 
Antonio, Texas RO.  A transcript of the hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected right patellar tendonitis is 
manifested by subjective complaints of pain, popping, giving 
way, and stiffness.  Objective medical examination reveals 
evidence of edema, joint effusion, and crepitus.  The veteran 
is able to demonstrate normal extension to zero degrees, and 
his flexion has been shown to be limited to no less than 115 
degrees.  There is no ankylosis of the joint nor any 
demonstrated recurrent subluxation or lateral instability; 
the semilunar cartilage is intact and stable.  There is a 
hyperpigmented scar measuring 8 cm by .5 cm on the anterior 
portion of the knee.  The scar is non-tender, with no 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, or 
hypopigmentation.  

2.  The competent and probative evidence of record shows the 
veteran's service-connected left patellar tendonitis is 
manifested by subjective complaints of pain, popping, giving 
way, and stiffness.  Objective medical examination revealed 
joint effusion and crepitus, but there is no evidence of 
edema, effusion, weakness, tenderness, or abnormal movement 
or guarding.  The veteran's extension has been shown to be 
limited to no more than zero degrees, and his flexion has 
been shown to be limited to no less than 115 degrees.  There 
is no ankylosis of the joint and no demonstrated recurrent 
subluxation or lateral instability; the semilunar cartilage 
is intact and stable.  

3.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right patellar tendonitis are 
not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5099-
5024 (2007).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right patellar tendonitis are 
not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5099-
5024 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In March 2007, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The March 2007 letter informed the veteran that VA 
would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
evidence showing his service-connected disabilities have 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).  The August 2007 letter also 
informed the veteran of how disability ratings and effective 
dates are assigned.  See Dingess, supra.  

The Board notes that the March 2007 letter was sent to the 
veteran after the initial RO decision.  See Pelegrini, supra.  
However, it must also be noted that the claims for increased 
rating on appeal are downstream issues from the veteran's 
claims for entitlement to service connection.  The veteran 
filed a claim for entitlement to service connection for 
bilateral patellar tendonitis in June 2003.  See 38 C.F.R. §§ 
3.1, 3.155 (2007).  The RO issued a VCAA letter in July 2003 
informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection and assigned a separate rating for right 
and left knee patellar tendonitis in March 2004, and the 
veteran has appealed the initial ratings assigned by the RO. 
 This is considered a "downstream" issue, as the veteran 
has raised a new issue (increased rating), following the 
grant of the benefits sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in June 2005, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for his service-connected right and left knee 
disabilities.  Thus, the veteran was informed that the 
evidence needed to substantiate an evaluation in excess of 10 
percent for tendonitis.  Therefore, VA has met its duty to 
notify the veteran in connection with his claim for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 500-01 (2006) (Court found that VA had fulfilled its 
duty to notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

The Board finds that the content of the July 2003 and March 
2007 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a June 2005 SOC and Supplemental SOCs dated in 
April and December 2006 provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In this regard, the Board notes the veteran testified at the 
August 2007 Travel Board hearing that he receives treatment 
for his service-connected right and left knee disabilities 
from his private physician, Dr. G., and that he last saw Dr. 
G in 2006.  The Board has carefully reviewed the record and 
finds there is a May 2004 private medical record which states 
that treatment was requested by Dr. J.S.G.; however, there 
are no additional medical records from Dr. G. associated with 
the claims file which document treatment for the veteran's 
service-connected right and left knee disabilities.  At the 
August 2007 Travel Board hearing, the veteran, through his 
representative, requested the record be left open for 60 days 
in order for the veteran to submit medical records from Dr. 
G. and medical records which document his most recent follow-
up appointments.  Review of the record reveals the veteran 
has submitted outpatient treatment records dated October 2006 
and January 2007; however, he has not submit any medical 
records from Dr. G.  The Board notes the veteran has not 
provided VA with any identifying information or a properly 
executed release so that VA can request the records for him.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for right and left knee 
patellar tendonitis was established in March 2004, and the RO 
assigned separate 10 percent disability ratings pursuant to 
Diagnostic Code (DC) 5099-5024, effective June 27, 2003.  In 
assigning a 10 percent disability rating, the RO considered a 
November 2003 QTC/VA examination report which showed the 
veteran's right and left knees were normal on clinical 
examination but noted the veteran's complaints of pain around 
his right and left knee joints and reported flare-ups 
numerous times a day.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5099-5024 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5024, for tenosynovitis.  Diagnostic Code 5024 provides that 
the diseases under DCs 5013 through 5024 will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except gout which will be rated under DC 5002.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  

Limitation of flexion and extension of the leg are rated 
under DCs 5260 and 5261.  Under DC 5260, a noncompensable 
rating is warranted for flexion limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

The veteran has asserted that his service-connected right and 
left knee disabilities warrant a disability rating in excess 
of 10 percent.  The Board will proceed to evaluate the 
veteran's right and left knee disabilities under the criteria 
of DC 5024 and any other potentially applicable diagnostic 
codes.  

A.  Right Knee Tendonitis

Review of the record reveals the veteran underwent right knee 
arthroscopy in August 2006.  In a rating decision dated 
December 2006, the RO granted a temporary total rating of 100 
percent, effective August 30, 2006, based upon surgical or 
other treatment necessitating convalescence.  The veteran's 
disability rating was returned to 10 percent effective 
November 1, 2006.  As such, the Board's analysis herein will 
be limited to the medical evidence dated prior to August 30, 
2006, and as of November 1, 2006.  

The pertinent medical evidence of record shows the veteran 
has consistently complained of pain, popping, giving way, and 
stiffness associated with his service-connected right knee 
disability.  At the November 2003 VA QTC/VA examination, 
there was no evidence of recurrent subluxation, locking pain, 
joint effusion, or crepitus.  The veteran was able to 
demonstrate normal extension to zero degrees and flexion to 
140 degrees, with no associated pain.  His range of motion 
was not further affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was also no ankylosis of 
the joint and X-rays were negative.  

A May 2004 private medical record reflects the veteran was 
able to demonstrate normal extension to zero degrees, and 
flexion to 115 degrees.  There was no effusion but there was 
patellofemoral crepitus.  Ligament testing was negative.  A 
separate private medical record dated the same month shows 
the veteran was shown to be able to demonstrate extension to 
zero degrees and flexion to 110 degrees.  There was crepitus 
noted on examination but the right knee was stable and the 
veteran denied experiencing locking.  

At the most recent QTC/VA examination in November 2006, the 
veteran's right knee showed signs of edema, redness, heat, 
joint effusion, and crepitus.  There was an elevated scar at 
the right anterior knee measuring about 8 centimeters (cm) by 
.5 cm with hypopigmentation of less than 6 square inches and 
abnormal texture of less than 6 square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, or hypopigmentation associated with the scar.  The 
veteran was able to demonstrate normal extension to zero 
degrees, and flexion to 118 degrees, with pain beginning at 
118 degrees.  The examining physician noted the veteran's 
right joint function was additionally limited by pain after 
repetitive use, but was not limited by fatigue, weakness, 
lack of endurance, and incoordination.  Testings of the 
stability of the anterior and posterior cruciate ligaments, 
medial and lateral collateral ligaments, and medial and 
lateral meniscus were within normal limits.  X-ray findings 
of the right knee were also within normal limits.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted for service-
connected right knee patellar tendonitis.  

In evaluating the veteran's claim under the criteria of DC 
5024, the Board notes the evidence shows the veteran has 
never demonstrated actual limited range of motion in 
extension or flexion to warrant a higher, or even 
compensable, disability rating under DCs 5260 and 5261.  As 
shown above, the veteran has consistently demonstrated normal 
extension to zero degrees, and his flexion has been limited 
to no less than 115 degrees.  See May 2004 private medical 
record; see also VA examination reports dated November 2003 
and November 2006.  In fact, the most recent medical evidence 
of record, a January 2007 private medical record, shows the 
veteran was able to demonstrate full range of motion in his 
right knee.  

The evidence does show, however, that the veteran has 
complained of pain while demonstrating flexion and has been 
shown to have signs of edema around his right knee.  See 
November 2006 QTC/VA examination report.  Although the 
evidence shows the veteran's right knee is manifested by 
limitation of motion objectively confirmed by swelling and 
painful motion, the Board finds that granting a separate 10 
percent evaluation under DC 5003 would amount to pyramiding, 
as it appears the RO awarded  the initial 10 percent rating 
under DC 5024 based upon the same symptoms.  See 38 C.F.R. 
§ 4.14.  In this regard, the Board notes that it appears the 
RO granted the initial 10 percent rating based upon the 
veteran's subjective complaints of pain and flare-ups despite 
the lack of objective medical evidence showing limited and/or 
painful motion, swelling, muscle spasm, or any other 
orthopedic manifestation.  The evidence does not show the 
veteran's service-connected right knee disability involves 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, to warrant a 20 
percent rating under DC 5003.  Therefore, the Board finds 
that DCs 5024, 5003, 5260, and 5261 do not assist the veteran 
in obtaining a disability rating in excess of 10 percent.  

Further, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion. Thus, 
separate ratings under VAOPGCPREC 9-2004 are not warranted.

The Board has considered the veteran's service-connected 
right knee disability under all other potentially applicable 
diagnostic codes.  However, the veteran has never been shown 
to have ankylosis, impairment of the tibia and fibula, or 
genu recurvatum involving the right knee.  Therefore, DC 
5256, 5262, and 5263 are not for application in this case.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.  Review 
of the evidence shows the veteran has consistently complained 
of giving way in his right knee and currently wears a brace 
on his right knee.  However, objective clinical evaluation 
has consistently revealed a stable right knee joint.  At the 
November 2003 QTC/VA examination, Drawers and McMurray's 
testing were negative and the examining physician 
specifically noted there was no evidence of recurrent 
subluxation.  Private medical records dated May 2004 reflect 
ligament testing was negative and the veteran's knee was 
stable.  In addition, ligament and meniscus testing was 
within normal limits at the November 2006 QTC/VA examination.  
Therefore, given the lack of objective medical evidence of 
recurrent subluxation or ligament instability in the right 
knee joint, the Board finds that the preponderance of the 
evidence is against a rating under DC 5257.  As such, DC 5257 
does not assist the veteran in obtaining a higher disability 
rating, including as a separate rating.  See 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 23-97.

Under DC 5258, a 20 percent rating is warranted for 
dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  In this 
case, the evidence shows the veteran has consistently 
complained of pain in his right knee and has been shown to 
have effusion in his right knee joint.  However, the veteran 
has consistently denied experiencing locking in his right 
knee and, as noted above, there is no evidence of dislocated 
semilunar cartilage.  Therefore, the Board finds DC 5258 is 
not for application in this case.  Similarly, the Board finds 
DC 5259, for symptomatic removal of semilunar cartilage, is 
not for application in this case as there is no evidence that 
the veteran's semilunar cartilage has been removed from his 
right knee.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the scar on his right 
knee due to the August 2006 right knee arthroscopy.  The 
evidence shows the veteran has a hyperpigmented scar 
measuring 8 cm by .5 cm on the anterior portion of his right 
knee that is non-tender with no disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, or hypopigmentation.  In addition, the 
veteran has not complained of symptomatology associated with 
the scars.  Therefore, because there is no symptomatology or 
complaints regarding the scars, the preponderance of the 
evidence is against a finding that a separate compensable 
evaluation is warranted.  See 38 C.F.R. § 4.118, DC 7803 to 
7805 (2007); see also Esteban, supra.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, at the November 2006 QTC/VA examination, the 
veteran was noted to have pain while demonstrating flexion 
and the examining physician noted the veteran's joint 
function was additionally limited by pain on repetitive use.  
The examiner noted, however, that the veteran's joint 
function was not limited by fatigue, weakness, lack of 
endurance, and incoordination.  In addition, the Board notes 
that the veteran's pain on movement of the right knee is 
contemplated in the 10 percent rating currently assigned 
under DC 5024.  Further, given that the actual range of 
motion provides for a noncompensable rating under the 
diagnostic criteria applicable to limitation of motion, more 
than a 10 percent rating on the same manifestation (pain) is 
not in order.  Therefore, the Board finds an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.14, 4.40, 4.45 and DeLuca, supra.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for the veteran's service-
connected right patellar tendonitis, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  

B.  Left Knee Tendonitis

Review of the evidence shows the veteran's service-connected 
left patellar tendonitis is manifested by essentially the 
same symptoms as his service-connected right patellar 
tendonitis.  The evidence shows the veteran has consistently 
complained of pain, popping, giving way, and stiffness 
associated with his service-connected left knee disability.  
At the November 2003 VA QTC/VA examination, there was no 
evidence of recurrent subluxation, locking pain, joint 
effusion, or crepitus.  The veteran was able to demonstrate 
normal extension to zero degrees and flexion to 140 degrees, 
with no associated pain.  The range of motion was not further 
affected by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was also no ankylosis of the joint and 
X-rays were negative.  

A May 2004 private medical record reflects the veteran was 
able to demonstrate normal extension to zero degrees, and 
flexion to 115 degrees.  A separate private medical record 
dated the same month shows the veteran was shown to be able 
to demonstrate extension to four degrees and flexion to 135 
degrees.  

At the November 2006 QTC/VA examination, the veteran's left 
knee showed no signs of edema, effusion, weakness, 
tenderness, or abnormal movement or guarding.  There was, 
however, joint effusion and crepitus seen on examination.  
The veteran was able to demonstrate normal extension to zero 
degrees, and flexion to 124 degrees, with pain beginning at 
124 degrees.  The examining physician noted the veteran's 
left joint function was additionally limited by pain after 
repetitive use, but was not limited by fatigue, weakness, 
lack of endurance, and incoordination.  The veteran's 
cruciate and collateral ligaments were stable, and testing of 
the medial and lateral meniscus was within normal limits.  

Based upon review the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 10 percent is warranted for the 
service-connected left knee patellar tendonitis.  

In evaluating the veteran's claim under DC 5024, the Board 
notes the most recent medical evidence of record does not 
assist the veteran in obtaining a higher, or even compensable 
disability rating under DCs 5260 and 5261.  At the November 
2006 QTC/VA examination, the veteran was able to demonstrate 
extension to zero degrees and flexion to 124 degrees.  Review 
of the evidence shows the veteran's extension has been shown 
to be limited to no more than four degrees, which is 
noncompensable under DC 5260, and flexion to no less than 124 
degrees, which is noncompensable under DC 5261.  Therefore, 
the Board finds an increased rating based upon actual 
limitation of motion of the left knee is not warranted in 
this case.  The "claimant's painful motion may add to the 
actual limitation of motion so as to warrant a [higher] 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).   The November 2006 QTC/VA examination report 
shows the veteran complained of pain while demonstrating 
flexion.  In this regard, the Board notes that DC 5003 
provides that a separate 10 percent rating is warranted for 
limitation of motion objectively confirmed by painful motion.  

Although the evidence shows the veteran's left knee is 
manifested by limitation of motion objectively confirmed by 
painful motion, the 10 percent rating currently assigned is 
based upon the veteran's complaints of pain and the Board 
finds that granting a separate 10 percent evaluation under DC 
5003 would amount to pyramiding.  See 38 C.F.R. § 4.14.  In 
this regard, the Board notes that the RO granted the initial 
10 percent rating based upon the veteran's complaints of pain 
and flare-ups despite the lack of objective medical evidence 
showing limited and/or painful motion, swelling, muscle 
spasm, or any other orthopedic manifestation at that time.  
See November 2003 QTC/VA examination report.  There is no 
evidence showing the veteran's service-connected left knee 
disability involves two or more major joints or two or more 
minor joint groups and is manifested by occasional 
incapacitating exacerbations.  Therefore, a 20 percent rating 
is not warranted under DC 5003, and DCs 5024, 5003, 5260, and 
5261 do not assist the veteran in obtaining a disability 
rating in excess of 10 percent.  

The Board has considered the veteran's service-connected left 
knee disability under all other potentially applicable 
diagnostic codes.  However, the veteran has never been shown 
to have ankylosis, removal of or dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum involving the left knee.  Therefore, DC 5256, 
5258, 5259, 5262, and 5263 are not for application in this 
case.  

In evaluating the veteran's claim under DC 5257, the Board 
notes the veteran has consistently complained of giving way 
in his left knee.  However, the preponderance of the evidence 
shows the veteran's left knee is stable as ligament testing 
has consistently been within normal limits.  See May 2004 
private medical records; see also QTC/VA examination reports 
dated November 2003 and November 2006.  Therefore, the Board 
finds that the objective evidence does not demonstrate 
recurrent subluxation or lateral instability so as to warrant 
a rating under DC 5257.  

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes the November 2006 QTC/VA 
examination report shows the veteran complained of pain while 
demonstrating flexion and the examining physician noted the 
veteran's joint function was additionally limited by pain on 
repetitive use.  The veteran's joint function was not limited 
by fatigue, weakness, lack of endurance, or incoordination, 
however.  In addition, the veteran's pain on movement of the 
left knee is contemplated in the 10 percent rating currently 
assigned under DC 5024.  Therefore, the Board finds there is 
no basis to award an increased evaluation based upon the 
application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for the veteran's service-
connected left patellar tendonitis, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 10 percent under 
any applicable rating criteria involving the veteran's 
bilateral knee disabilities during the pendency of the appeal 
(other than the convalescent rating previously discussed), 
the Board concludes that staged ratings are not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee patellar tendonitis 
is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee patellar tendonitis 
is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


